DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 02/18/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2009-181345 on page 1 of the specification.
Applicant has also cited Yoshida (US 2009/0190165, the English counterpart to JP 2009-181345.

Drawings
5.       The drawing(s) filed on 02/18/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-19 are pending in this application.  

Claim Rejections - 35 USC § 102
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.      Claims 1, 4, 5, 9, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2009/0190165).

Regarding Claim 1:
Yoshida discloses a composite device (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]), comprising: 
a first device (Fig. 1 ‘server apparatus 120’) that is connected to a network (e.g. Fig. 1 “The server apparatus 120 is so adapted to make data communication through the NIC 130” [0108]); and 
(Fig. 1 ‘MFP 100’) that is connected to the network (“The NIC 101 is an interface card which is incorporated in the MFP 100 and thereby connected to the network 140. The MFP 100 is so adapted to make data communication through the NIC 101.” [0102]), 
wherein the first device includes a hardware processor (Fig. 1 ‘CPU 129’) that: 
acquires device information from a linking candidate device connected to the network (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
determines whether the linking candidate device from which the device information is acquired is the second device included in the composite device based on the acquired device information (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); and 
in a case where the linking candidate device is determined to be the second device, sets to link with the linking candidate device which is determined as the second device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does .

Regarding Claim 4:
Yoshida further discloses the composite device according to claim 1, wherein the hardware processor sets device identification information for identifying the first device in the second device as the device information (Fig. 9 table showing IP address, and device driver name associated with the IP address as well as the function ID; [0125]).

Regarding Claim 5:
Yoshida further discloses the composite device according to claim 4, wherein the device identification information is information different from a network address (e.g. Fig. 10: “FIG. 10 is a view showing association of custom setting for each login user. The device setting manager 127 specifies the device driver 124 available for the MFP 100 by using: correspondence information of the IP addresses and device driver names previously registered and thus stored in the memory section 122; information such as custom setting for each user ID, which associates the MFP 100 with the device driver 124; and the user information.” [0125]).

Regarding Claim 9:
Yoshida further discloses the composite device according to claim 1, wherein the first device further includes a storage (Fig. 1 ‘memory section 122’), and the hardware processor sets location information (e.g. ‘network address’), which indicates a location in the network of predetermined data stored in a predetermined storage area of the storage or the storage, in the second device (e.g. “The device setting manager 127 specifies the device driver 124 available for the MFP 100 by using: correspondence information of the IP addresses and device driver names .

Regarding Claim 13:
Yoshida discloses an information processor (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]), comprising: 
a hardware processor (e.g. Fig. 1 ‘CPU 129’) that: 
acquires linking setting information from a linking candidate device connected to a network (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
in a case where the acquired linking setting information indicates that no device is linked (Fig. 5 Step b1” in Step b1, the MFP 100 receives the unable-to-print signal transmitted from the server apparatus 120” [0131]), determines that the linking candidate device to be a linking target device (Next, in Step b2, the CPU 102 of the MFP 100 determines whether or not a command to switch modes to the manual mode has been entered on the input section 103. If the CPU 102 determines that the command to switch modes to the manual mode has been entered, the process proceeds to Step b3, and if the CPU 102 determines that the command to switch modes to the manual mode has not been entered, Step b2 is repeated. In Step b3, on the basis of the command entered on the input section 103, the CPU 102 of the MFP 100 controls the setting switching and sets any MFP other than MFP 100 as the remote operation host apparatus that will be an output apparatus from which the print data is outputted by remote control.” [0132]); and 
sets for linking with the linking target device (Fig. 5 flowchart: “in Step b5, the CPU 102 of the MFP 100 controls the remote connection driver 111 to transmit an operation start signal indicating that the remote operation is to be started by the output apparatus, to the server apparatus 120 through the NIC 101.”  [0116]).

Regarding Claim 16:
Yoshida discloses a linking method that is executed by a composite device (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]) which includes a second device (Fig. 1 ‘MFP 100’) and a first device (Fig. 1 ‘server apparatus 120’), each of which is connected to a network (e.g. Fig. 1 “The server apparatus 120 is so adapted to make data communication through the NIC 130” [0108]); (“The NIC 101 is an interface card which is incorporated in the MFP 100 and thereby connected to the network 140. The MFP 100 is so adapted to make data communication through the NIC 101.” [0102]), 
wherein the first device is caused to execute: 
acquiring device information from a device connected to the network (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
determining whether a linking candidate device from which the device information is acquired is the second device included in the composite device based on the (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]);
and setting for linking with the second device in a case where the device connected to the network is determined to be the second device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as to select and set an image forming apparatus which is to be used for printing by the application, thus allowing for enhancement in convenience.”  [0116]).

Regarding Claim 17:
Yoshida discloses a linking method (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]) that causes an information processor to execute: 
acquiring linking setting information from a linking candidate device connected to a network (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses ; 
determining, in a case where the acquired linking setting information indicates linking with any other device, the linking candidate device to be a linking target device (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); and 
setting for linking with the linking target device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as to select and set an image forming apparatus which is to be used for printing by the application, thus allowing for enhancement in convenience.”  [0116]).

Regarding Claim 18:
Yoshida discloses a non-transitory recording medium storing a computer readable linking program (e.g. ‘software’ for controlling and operating an MFP 100 and server apparatus 120’; [0109]) that is executed by a composite device (Fig. 1 ‘link system 1’; “The link system 1 is a system in which a server apparatus 120 is connected with a plurality of image forming apparatuses such as multifunction printers (abbreviated as MFP) 100, so as to enable data communication over a network 140, and that automatically sets an MFP 100 which is to be used for printing a print job of an application on the server apparatus 120.” [0100]) which includes a second device (Fig. 1 ‘MFP 100’) and a first device (Fig. 1 ‘server apparatus 120’), each of which is connected to a network (e.g. Fig. 1 “The server apparatus 120 is so , 
wherein a computer that controls the first device (e.g. Fig. 1 ‘CPU 129’, ‘memory 108’) is caused to execute: 
acquiring device information from a device connected to the network (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
determining whether a linking candidate device from which the device information is acquired is the second device included in the composite device based on the acquired device information (“an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); and 
setting for linking with the second device in a case where the device connected to the network is determined to be the second device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as .

Regarding Claim 19:
Yoshida discloses a non-transitory recording medium storing a computer readable linking program (e.g. ‘software’ for controlling and operating an MFP 100 and server apparatus 120’; [0109]) that causes a computer which controls an information processor to execute: 
acquiring linking setting information from a linking candidate device connected to a network (“In the present embodiment, the device setting manager 127 is software installed in the server apparatus 120, for which any installation method may be adopted. The device setting manager 127 serves also as: a remote operation host apparatus identifying section for identifying a remote operation host apparatus that is an MFP 100 which uses an application on the server apparatus 120 by remote control; an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); 
determining, in a case where the acquired linking setting information indicates linking with any other device, the linking candidate device to be a linking target device (e.g. “an automatic setting section that, based on an identification result, automatically sets as the remote operation host apparatus the MFP 100 which uses the application by remote control; and an user identifying section that, based on user information, identifies a user who operates the remote operation host apparatus to use the application by remote control.” [0109]; [0030-0032]); and 
setting for linking with the linking target device (Fig. 4b flowchart Steps a3 and a4: “In Step a3, the server apparatus 120 executes remote processing of logging into the server apparatus 120. To be specific, the CPU 129 of the server apparatus 120 firstly controls the device setting manager 127 to identify the remote operation host apparatus that is the MFP 100 which uses the application 128 on the server apparatus 120 by remote control, and the process proceeds to Step a4. In Step a4, the CPU 129 of the server apparatus 120 controls the device setting manager 127 to automatically set the MFP 100 identified in Step a3 as the remote operation host apparatus. A user making use of the link system 1 therefore does not need to conduct such operation for each use as to select and set an image forming apparatus which is to be used for printing by the application, thus allowing for enhancement in convenience.”  [0116]).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0190165) in view of Nagai et al. (US 8,954,350).

Regarding Claim 12:
Yoshida discloses the composite device according to claim 1, but does not expressly disclose wherein the device information is a value set in a predetermined area of a MIB (Management Information Base).
Nagai discloses wherein the device information is a value set in a predetermined area (Nagai: Fig. 5 ‘device information table 12’) of a MIB (Management Information Base) (Nagai: “the device information is information obtained as MIB information from each device 30. The device information include, for example, vendor name, model name, serial number, MAC address, IP address, toner ID indicating information for identifying a toner bottle, toner name, toner status, toner level, toner name localized as a character string, toner name localized as code, and total counter value, for each device 30.” (Col. 14, lines 25-32).
Yoshida in view of Nagai are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of obtaining device information via a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the device information is a value set in a predetermined area of a MIB (Management Information Base).   The suggestion/motivation for doing so is to reduce the workload of a user by recognizing and notifying the user of the remaining amount of e.g. toner as disclosed by Nagai in the background of invention.  Therefore, it would have been obvious to combine Yoshida with Nagai to obtain the invention as specified in claim 12.

Allowable Subject Matter
16.       Claims 2, 3, 6-8, 10-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein the hardware processor searches a device connected to the network, and in a case where a single linking candidate device is detected by the hardware processor and the device information acquired from the detected linking candidate device indicates that no device is linked, the hardware processor determines the linking candidate device to be the second device.

Regarding Claim 3:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein the hardware processor searches a device connected to the network, and in a case where a plurality of linking candidate devices are detected by the hardware processor, any of the plurality of detected linking candidate devices is linked with the first device, and there is a single linking candidate device which is not linked with any 

Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 4, wherein, in a case where the device identification information for identifying the first device is set in a device connected to the network, the hardware processor determines the device connected to the network to be the second device.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein the hardware processor sets a network address of the first device in the second device, and sets a network address of the second device.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 7, wherein, in a case where the first device restarts after being linked with the second device, the hardware processor causes the first device to set a network address newly assigned to the first device in the second device.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 9, wherein, in a case where the first device restarts after being linked with the second device, the hardware processor sets the location information in the second device using a network address of the second device set by linking with the second device.

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the composite device according to claim 1, wherein the second device further includes the hardware processor that, in a case where the second device restarts after being linked with the first device, notifies the first device of starting using a network address of the first device set by linking with the first device, and the hardware processor updates a network address of the second device set by linking with the second device with a network address newly assigned to the second device in response to receiving the notification.

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processor according to claim 13, wherein the hardware processor searches the linking candidate device, and in a case where the linking candidate device detected by the hardware processor is one and the 

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the information processor according to claim 13, wherein the hardware processor searches the linking candidate device, and in a case where the linking candidate device detected by the hardware processor is plural, and any of the plurality of detected linking candidate devices is not linked with the own device, the hardware processor determines a single device, which is not linked with any other devices among the plurality of detected linking candidate devices, as the linking target device.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
	Fujita (US 2008/0007790) relates to a facsimile communication system in which an image processing apparatus and a server are connected through a network and facsimile communication can be carried out through the server.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677